Exhibit 10(k), Form 10-K
Kansas City Life Insurance Company











KANSAS CITY LIFE INSURANCE COMPANY
OMNIBUS INCENTIVE PLAN
EFFECTIVE JANUARY 1, 2014






--------------------------------------------------------------------------------



Kansas City Life Insurance Company Omnibus Incentive Plan
TABLE OF CONTENTS
Page
I.Background and Establishment of Plan    1
II.Purpose    1
III.Definitions    1
IV.Administration    7
4.01Authority of the Committee    7
4.02Manner of Exercise of Committee Authority    8
4.03Advisors and Agents of the Committee    9
4.04Records and Reports of the Committee    9
4.05Limitation of Liability; Indemnification    9
4.06Expenses    9
4.07Service in More than One Capacity    9
V.Award Limits and Adjustments    9
5.01Per Person Award Limits    9
5.02Adjustments    10
VI.Eligibility and General Conditions for Awards    10
6.01Eligibility    10
6.02Awards    10
6.03Award Agreement    10
6.04Vesting; Termination of Service    10
6.05Nontransferability of Awards    12
6.06Cancellation and Rescission of Awards    13
6.07Stand-Alone, Tandem and Substitute Awards    13
6.08Deferred Awards    13
VII.Specific Provisions for Awards    15
7.01Phantom Stock Options    15
7.02Restricted Stock Units    15
7.03Dividend Equivalents    15
7.04Performance Units    16
7.05Other Awards    16
7.06Cash Awards.    16
7.07Phantom Stock Appreciation Unit Awards    17
7.08LTI Plan Phantom Stock Options    17
VIII.Performance Awards    19
8.01Performance Awards Generally    19
8.02Performance Awards Under Section 162(m) of the Code    19
8.03Performance Criteria    20
8.04Settlement of Performance Awards    21

- i -



--------------------------------------------------------------------------------



8.05Written Determinations    22
8.06Additional and Substitute Awards    22
8.07Interest    22
8.08Exemptions from Section 16(b) Liability    22
IX.Change in Control    22
9.01Committee Discretion for Awards that are not 409A Compensation    22
9.02Effect of Change in Control on 409A Compensation    23
X.General Provisions    23
10.01Additional Award Forfeiture Provisions    23
10.02Compliance with Legal and Other Requirements    23
10.03Designation of Beneficiary    23
10.04Tax Provisions    24
10.05Limitation on Benefits    24
10.06Amendment and Termination of the Plan    25
10.07No Repricing    26
10.08Clawback; Right of Setoff    26
10.09Nonexclusivity of the Plan    26
10.10Treatment of Awards by Other Plans.    26
10.11Payments in the Event of Forfeitures    26
10.12Considerations Under Section 409A of the Code    26
10.13Governing Law    27
10.14Limitation on Rights Conferred under Plan    27
10.15Severability; Entire Agreement    27
10.16Plan Term    28
10.17Gender and Number    28
10.18General Creditor Status    28

- ii -



--------------------------------------------------------------------------------

Kansas City Life Insurance Company Omnibus Incentive Plan

I.Background and Establishment of Plan
Kansas City Life Insurance Company, a Missouri corporation (“Company”),
maintains the Kansas City Life Insurance Company Long-Term Incentive Plan,
originally established effective January 1, 2003, and most recently amended and
restated effective December 30, 2009, (the “LTI Plan”). The Company also
maintains the Kansas City Life 2013 Incentive Plan (the “Incentive Plan”).
The Company hereby establishes the Kansas City Life Insurance Company Omnibus
Incentive Plan (the “Plan”) as set forth herein, as the same may be amended from
time to time, effective January 1, 2014. The Company hereby merges the Kansas
City Life Insurance Company Long-Term Incentive Plan and the Kansas City Life
2013 Incentive Plan into the Plan effective January 1, 2014. Any awards granted
prior to January 1, 2014, under the Kansas City Life Insurance Company Long-Term
Incentive Plan or the Kansas City Life 2013 Incentive Plan that are outstanding
as of the Company shareholder meeting on April 24, 2014, will be governed by the
Plan on and after January 1, 2014. The Plan as otherwise effective on January 1,
2014, is subject to the approval of the shareholders of the Company.
II.    Purpose
The purpose of the Plan is to aid the Company in attracting, retaining,
motivating and rewarding qualified employees who provide substantial services to
the Company or its Affiliates, to provide for equitable and competitive
compensation opportunities, including deferral opportunities, to encourage
long-term service, to recognize individual contributions and reward achievement
of Company goals, and promote the creation of long-term value for shareholders
by closely aligning the interests of Participants with those of shareholders.
The Plan authorizes Stock-based and cash-based incentives for Participants. The
Plan does not authorize incentives in the form of Stock.
III.    Definitions
In addition to the terms defined in Article I above and elsewhere in the Plan,
the following capitalized terms used in the Plan have the respective meanings
set forth below.
3.01    “Affiliate” means any person with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code, except that in
applying Sections 1563(a)(1), (2) and (3) of the Code for purposes of
determining a controlled group of corporations under Section 414(b) of the Code,
the language “at least 50 percent” shall be used instead of “at least 80
percent” in each place it appears in Sections 1563(a)(1), (2) and (3) of the
Code, and in applying Treas. Reg. §1.414(c)-2 for purposes of determining a
controlled group of trades or businesses under Section 414(c) of the Code, the
language “at least 50 percent” shall be used instead of “at least 80 percent” in
each place it appears in Treas. Reg. §1.414(c)-2. Notwithstanding the foregoing,
where justified by legitimate business criteria as determined by the Committee
in its sole discretion, “at least 20 percent” shall be substituted for “at least
50 percent” in the preceding sentence in determining whether a Participant has
had a Termination of Service.
3.02    “Award” means any Phantom Stock, Phantom Stock Appreciation Unit, LTI
Plan Phantom Stock Option, Phantom Stock Option, Restricted Stock Unit,
Performance Unit, Incentive Plan Performance Cash Award, Performance Cash Award,
or Other Award, together with any related right or interest, granted to an
Eligible Employee under the Plan. Until payment all Awards represent an unfunded
and unsecured obligation of the Company.




--------------------------------------------------------------------------------



3.03    “Award Agreement” means the agreement, letter or other instrument by
which an Award is granted to a Participant setting forth the terms and
conditions to which an Award is subject, to the extent not provided in the Plan,
together with any additional documents (such as Beneficiary designations)
relating to a specific Award.
3.04    “Beneficiary” means the individual or entity designated by the
Participant to receive the benefits specified under the Participant’s Award, if
any, upon such Participant’s death. See Section 10.03. No Beneficiary shall have
any rights under the Plan prior to the death of the Participant.
3.05    “Board” means the Board of Directors of the Company.
3.06    “Cause” means any one or more of the following, as determined by the
Committee or its delegate in its sole discretion:
(a)    a violation by the Participant of the Financial Officers Code of Ethics
as approved by the Board resulting in a termination by the Company or Affiliate;
(b)    gross misconduct of the Participant in connection with the business of
the Company or Affiliate;
(c)    commission of a felony by the Participant which would, under the Omnibus
Crime Control Act of 1996, prevent the Participant from being employed by the
Company or Affiliate, and the Company or Affiliate does not seek and obtain the
exception from the Commissioner of Insurance as described in the Act;
(d)    willful and deliberate failure on the part of the Participant to perform
his or her employment duties to the Company or any Affiliate in any material
respect, other than by reason of health, after a written demand for such
performance is delivered by the Company or Affiliate to the Participant which
identifies the manner in which the Participant has failed to perform his or her
duties and a reasonable opportunity for the Participant to cure;
(e)    any act or omission which permits the Company or Affiliate to terminate a
written employment agreement or written arrangement between the Participant and
the Company or Affiliate for "cause" as defined in such agreement or
arrangement; or
(f)    failure to comply in any material respect with the Foreign Corrupt
Practices Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and the Truth in Negotiations Act, or any rules or
regulations thereunder.
Cause shall exclude any act or omission to act which is solely the result of bad
judgment, simple negligence, or similar occurrence.
3.07     “Change in Control” means the first to occur of either of the following
events:
(a)    A Change in the Effective Control of the Company, which shall occur on
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing thirty percent (30%) or more of the total voting power of
the stock of the Company or the date a majority of members of the Board is
replaced during any twelve (12) month period by directors whose appointment or

2



--------------------------------------------------------------------------------



election is not endorsed by a majority of the members of the Board before the
date of the appointment or election.
(b)    A Change in Ownership of the Company, which shall occur on the date that
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company.
3.08    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
any provision of the Code or regulation thereunder shall include any successor
provision and any regulations and other applicable guidance or pronouncement of
the Internal Revenue Service or the Department of the Treasury and applicable
case law relating to such Section of the Code.
3.09    “Committee” means the Compensation Committee of the Board, the
composition and governance of which is established in the Committee’s charter as
approved from time to time by the Board. Each member of the Committee is
intended to qualify as “independent” under Company’s categorical standards and,
to the extent applicable, as determined in accordance with the regulations of
the stock exchange on which the Stock is principally registered. Each member of
the Committee is intended to qualify as a “non-employee director” under SEC Rule
16b-3, and as an “outside director” under Section 162(m) of the Code. However,
no action of the Committee shall be void or deemed to be without authority due
to the failure of any member, at the time the action was taken, to meet the
foregoing qualification standards. The full Board may perform any function of
the Committee hereunder except to the extent limited under the applicable stock
exchange policies and requirements for listed companies or the Company’s bylaws,
in which case the term “Committee” shall refer to the Board. To the extent the
Committee has delegated authority to another person or persons the term
“Committee” shall refer to such other person or persons.
3.10    “Company” means Kansas City Life Insurance Company, a Missouri
corporation, and any successor thereto.
3.11    “Deferred Award” means any Award to the extent that by its terms the
Award will not or might not be paid or otherwise settled in full no later than
the 15th day of the third month after the later of (a) the last day of the first
calendar year in which the Award is no longer subject to a Substantial Risk of
Forfeiture or (b) the last day of the Company’s first fiscal year in which the
Award is no longer subject to a Substantial Risk of Forfeiture.
3.12    “Director” means a member of the Board.
3.13    “Disability” means that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months is (a) unable to engage in any substantial gainful activity or (b)
receiving income replacement benefits for at least three (3) months under an
accident and health plan covering employees of the Company or an Affiliate. The
Committee will make all determinations of Disability under the Plan.
3.14    “Dividend Equivalent” means a right granted to an Eligible Employee to
receive cash or other property equal in value to all or a specified portion of
the dividends paid with respect to a specified number of shares of Stock in
connection with dividend declarations, reclassifications, spin-offs, and the
like.
3.15    “Eligible Employee” means an Employee who is employed in a position or
capacity designated by the Committee as eligible to participate in the Plan with
respect to a particular Award.

3



--------------------------------------------------------------------------------



3.16    “Employee” means any person who is considered to be an employee of the
Company or an Affiliate pursuant to its personnel policies.
3.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time and the rules and regulations thereunder.
3.18    “Fair Market Value”, except as otherwise provided in the Award Agreement
or as otherwise provided herein, means as of any applicable date:
(a)    If the Stock is listed on NASDAQ or other United States national
securities exchange registered under the Exchange Act, the value under such of
the following as the Committee shall determine based on actual transactions in
such Stock as reported on the report of sales of the applicable exchange:
(i)    The last sale before or the first sale after the date the Award is
granted;
(ii)    the closing sales price on such date or (whether or not sales are
reported on such date) the last preceding date on which a sale was reported;
(iii)    the arithmetic mean of the high and low prices on such date or (whether
or not sales are reported on such date) the last preceding date on which sales
were reported;
(iv)    the average selling price of a share of Stock over a specified period
beginning within 30 days before and ending within 30 days after the applicable
date, based on the arithmetic mean of such selling prices during the specified
period, or an average of such prices weighted based on the volume of trading of
the Stock on each trading date during the specified period; provided, however,
that such method may be used only if the relevant Eligible Employee, the number
and class of shares of Stock subject to such method, and the method for
determining such price including the period over which the average are
determined, are irrevocably determined and set forth in an Award Agreement
before the beginning of the specified period.
The Committee may apply different of the foregoing methods for different
purposes; provided, however, that if no other method is determined by the
Committee the Fair Market Value shall be determined based on the closing sales
price of a share of Stock on the last preceding date on which a sale was
reported, and the grant price for a Phantom Stock Option shall be (i) the
closing sales price on the date of grant if Stock is traded on such date, or
(ii) the closing sales price on the next date on which Stock is traded.
(b)    If Stock is publicly traded but is not listed on any such exchange, any
of the methods set forth in subsection (a) applied to the bid quotations with
respect to a share of Stock on the OTC Bulletin Board or other over-the-counter
quotation system then in use as the principle system then available for
reporting or ascertaining quotations for the Stock; and
(c)    If Stock is not publicly traded, the fair market value on the applicable
date of a share of Stock as determined by the Committee in good faith.
3.19    “409A Compensation” means a Deferred Award or other compensation that is
“nonqualified deferred compensation” subject to Section 409A of the Code,
regardless of when granted or awarded.

4



--------------------------------------------------------------------------------



3.20    "Good Reason" means the occurrence of any one or more of the following,
unless the event occurs with a Participant's express prior written consent;
unless the event is an isolated, insubstantial and inadvertent action or failure
to act which was not taken in bad faith and which is remedied by the Company or
Affiliate promptly after receipt of notice thereof given by the Participant;
unless the event occurs in connection with the Participant's Termination of
Service for Cause, Disability or death; or unless the event occurs as a result
of the Participant's voluntary Termination of Service and not in connection with
the occurrence of the following:
(a)    the reassignment of the Participant to duties materially inconsistent
with the Participant's level of training and education;
(b)    a material reduction or material alteration in the nature or status of
Participant's duties that are materially inconsistent with the Participant's
level of training and education, other than an act that is remedied by the
Company or Affiliate promptly after receipt of written notice thereof given by
the Participant, and other than a promotion of the Participant to a position
accepted by the Participant which includes duties, responsibilities, and status
associated with the position;
(c)    a reduction by the Company or Affiliate of the Participant's base salary
or bonus opportunity in effect on the grant date (other than a reduction as part
of an overall reduction in compensation or change in bonus arrangements
affecting all Participants) or the exclusion of the Participant by the Company
or Affiliate from such incentive compensation programs as the Company or
Affiliate may, from time to time, make available to its employees;
(d)    a relocation of the Participant to a site other than the Company's or
Affiliate's principal office on the grant date of an award, unless the site is
within 50 miles of the Participant's residence at the time of such relocation,
or, if not within 50 miles of the Participant's residence at the time of such
relocation, unless the Company or Affiliate makes reasonable accommodations for
the Participant to work at a location within 50 miles of the Participant's
residence at the time of such relocation and does not require the Participant to
work at a site not within 50 miles of the Participant's residence at the time of
such relocation more than 2 days during each week (unless otherwise agreed to by
the Participant), subject to the Company's or Affiliate's personnel policies in
respect of vacations, holidays and other time off.
3.21    “Incentive Plan Performance Cash Award” means an award granted under the
Kansas City Life 2013 Incentive Plan prior to January 1, 2014, that is subject
to this Plan because it is outstanding as of the Company shareholder meeting on
April 24, 2014.
3.22    “LTI Plan Phantom Stock Option” means an award granted under the Kansas
City Life Insurance Company Long-Term Incentive Plan prior to January 1, 2014,
that is subject to this Plan because it is outstanding as of the Company
shareholder meeting on April 24, 2014, and any Award granted on or after January
31, 2014 that is designated as either a Long-Term Incentive Award or an LTI Plan
Phantom Stock Option.
3.23    “Non-Employee Director” means a Director who is not an employee of the
Company or an Affiliate.
3.24    “Other Award” means a cash or Stock-based Award granted to an Eligible
Employee under Section 7.05 or 7.06.

5



--------------------------------------------------------------------------------



3.25    “Participant” means an Eligible Employee (or former Eligible Employee)
who has been granted an Award under the Plan which remains outstanding or which
remains subject to any provision of this Plan, including without limitation
Sections 10.01 and 10.08.
3.26    “Performance Award” means an Award that (in addition to any other
conditions) is conditional based upon the degree of satisfaction of performance
criteria specified by the Committee. Performance Awards include, but are not
limited to, Performance Cash Awards, and Performance Units.
3.27    “Performance Cash Award” means a conditional right granted to an
Eligible Employee to receive a cash bonus amount after the end of a calendar
year based upon the degree of satisfaction of performance criteria specified by
the Committee with respect to such calendar year. An Incentive Plan Performance
Cash Award is a Performance Cash Award.
3.28    “Performance Unit” means a conditional right granted to an Eligible
Employee to receive a payment equal to the value of the performance unit based
upon the degree of satisfaction of criteria specified by the Committee.
3.29    "Phantom Stock" means a right granted to an Eligible Employee to receive
an amount based on the value of a share of Stock.
3.30    "Phantom Stock Appreciation Unit" means a right granted to an Eligible
Employee to receive on a date certain that follows the end of a cycle (which
will be a duration of one or more calendar years) the excess of (A) the Fair
Market Value of one share of Stock on the date certain over (B) the grant price
of the Phantom Stock Appreciation Unit as determined by the Committee, which
grant price shall be not less than the Fair Market Value of a share of Stock on
the date of grant of such Phantom Stock Appreciation Unit.
3.31    “Phantom Stock Option” means a right granted to an Eligible Employee to
receive, upon exercise thereof, the excess of (A) the Fair Market Value of one
share of Stock on the date of exercise over (B) the grant price of the Phantom
Stock Option as determined by the Committee, which grant price shall be not less
than the Fair Market Value of a share of Stock on the date of grant of such
Phantom Stock Option. A Phantom Stock Option may sometimes be referred to as a
Stock Appreciation Right or SAR.
3.32    “Restricted Stock Unit” or “RSU” means a bookkeeping entry representing
a hypothetical share of Stock granted to an Eligible Employee under Section 7.02
which is subject to certain restrictions and to a substantial risk of
forfeiture. A Restricted Stock Unit shall have a nominal value on any date equal
to the Fair Market Value of one share of Stock on that date. A Restricted Stock
Unit may be settled for cash or property, and may be a Performance Award.
3.33    “Retire” or “Retirement” means unless otherwise provided in an Award
Agreement, a Termination of Service for any reason, other than a Termination of
Service for Cause, Disability, or death, if upon such Termination of Service
either (A) the Participant has attained age 65, or (B) the Participant has
attained age 55 and the sum of his age and years of employment after his
twenty-fifth birthday by the Company and any Affiliate equals at least 75, or
(C) the Participant otherwise has reached early retirement age for purposes of
the Kansas City Life Insurance Company Cash Balance Pension Plan, as from time
to time amended.
3.34    “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

6



--------------------------------------------------------------------------------



3.35    “Separation from Service” means an Employee’s termination of employment
with the Company and its Affiliates. Whether a termination of employment has
occurred shall be determined based on whether the facts and circumstances
indicate the individual and the employer reasonably anticipate that no further
services will be performed by the individual for the Company and its Affiliates;
provided, however, that an individual shall be deemed to have a Separation from
Service if the level of services he or she would perform for the Company and its
Affiliates after a certain date permanently decreases to no more than twenty
percent (20%) of the average level of bona fide services performed for the
Company and its Affiliates (whether as an Employee or independent contractor)
over the immediately preceding 36-month period (or the full period of services
to the Company and its Affiliates if the individual has been providing services
for less than 36 months). For this purpose, an individual is not treated as
having a Separation from Service while he or she is on a military leave, sick
leave, or other bona fide leave of absence, if the period of such leave does not
exceed six months, or if longer, so long as the individual has a right to
reemployment with the Company or an Affiliate under an applicable statute or by
contract. Notwithstanding the foregoing, no such event shall be a Separation
from Service if immediately upon such event the individual continues to be an
Employee by reason of another relationship with the Company or any Affiliate
from which no Separation from Service has occurred.
3.36    “Specified Employee” means an individual who, as of the date of his or
her Termination of Service, is a key employee of the Company or any Affiliate,
as determined under the policy of the Company, as in effect from time to time,
for determining “specified employees” consistent with the requirements of
Section 409A of the Code.
3.37    “Stock” means the Company’s common stock $1.25 par value and any other
equity securities of the Company that may be substituted or resubstituted for
such Stock.
3.38    “Substantial Risk of Forfeiture” means such term as described in Treas.
Reg. §§ 1.409A-1(d) and 1.409A-1(b)(4).
3.39    “Termination of Service”, “termination of employment”, and words of
similar import, unless the context clearly indicates otherwise, mean termination
of employment, as determined by the Committee; provided that in the case of an
Award that is 409A Compensation, such term shall mean Separation from Service.
IV.    Administration
4.01    Authority of the Committee. The Plan shall be administered by the
Compensation Committee of the Board or by a duly appointed delegate of the
Committee, which shall have full and final authority, in its discretion, in each
case subject to and consistent with the provisions of the Plan,
(a)    to determine which Eligible Employees shall be granted Awards;
(b)    to determine the type and size of Awards, the dates on which Awards may
be granted, exercised or settled and on which the risk of forfeiture or any
deferral period relating to Awards shall lapse or terminate, and to accelerate
any such dates;
(c)    to determine the expiration date of any Award;
(d)    to determine whether an Award will be granted on a standalone or tandem
basis;

7



--------------------------------------------------------------------------------



(e)    to determine whether, to what extent, and under what circumstances an
Award may be settled, or the exercise price of an Award may be paid, in cash,
other Awards, or other property;
(f)    to determine other terms and conditions of, and all other matters
relating to, Awards;
(g)    to prescribe Award Agreements evidencing or setting terms of Awards (such
Award Agreements need not be identical for each Participant);
(h)    to adopt amendments to Award Agreements; provided that, except as set
forth herein or in the Award Agreement, the Committee shall not amend an Award
Agreement in a manner that materially and adversely affects the Participant
without the consent of the Participant (for this purpose, actions that alter the
timing of federal income taxation of a Participant will not be deemed material
unless such action results in an income tax penalty on the Participant);
(i)    to establish rules and regulations for the administration of the Plan and
amendments thereto and to create sub-plans;
(j)    to determine whether, to what extent, and under what circumstances any
Award shall be terminated or forfeited or the Participant shall be required to
disgorge to the Company gains or earnings attributable to an Award;
(k)    to construe and interpret the Plan and Award Agreements and correct
defects, supply omissions or reconcile inconsistencies therein;
(l)    to make all other decisions and determinations (including factual
determinations) in its discretion as the Committee may deem necessary or
advisable for the administration of the Plan.
Decisions of the Committee with respect to the administration and interpretation
of the Plan and any Award Agreement shall be final, conclusive, and binding upon
all persons interested in the Plan, including all Eligible Employees,
Participants, Beneficiaries, transferees under Section 6.05(c) and other persons
claiming rights from or through a Participant, and shareholders.
4.02    Manner of Exercise of Committee Authority.
(a)    The Committee may act through subcommittees, including for purposes of
perfecting exemptions under Rule 16b-3 (in which case the members of the
Committee who qualify as Non-Employee Directors shall act as the Committee), or
qualifying Awards under Section 162(m) of the Code as performance-based
compensation (in which case the members of the Committee who qualify as outside
Directors under Section 162(m) of the Code shall act as the Committee). The
express grant of any specific power to the Committee, and the taking of any
action by the Committee or a subcommittee, shall not be construed as limiting
any power or authority of the Committee.
(b)    Subject to the Company’s by-laws and applicable law, the Committee may
delegate to any other Committee of the Board or to one or more members of the
Board the authority, subject to such terms as the Committee may determine, to
exercise such powers and authority and perform such functions as the Committee
in its discretion may determine. Such delegation may be revoked at any time.

8



--------------------------------------------------------------------------------



(c)    The Committee may delegate to officers of the Company or any Affiliate,
or committees thereof, the authority, subject to such terms as the Committee
shall determine, to perform such functions and exercise such powers and
authority, as the Committee in its discretion may determine, to the fullest
extent permitted under the Company’s bylaws and under applicable law. Such
delegation may be revoked at any time.
(d)    Except to the extent prohibited by applicable law, the Committee may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to the Committee under the Plan. Such
delegation may be revoked at any time.
4.03    Advisors and Agents of the Committee. The Committee may (i) authorize
one or more of its members or an agent to execute or deliver any instrument, and
make any payment on its behalf and (ii) utilize and cause the Company to pay for
the services of and engage accountants, agents, clerks, legal counsel, record
keepers and professional consultants (any of whom may also be providing services
to an Affiliate of the Company) to assist in the administration of this Plan or
to render advice with regard to any responsibility under this Plan.
4.04    Records and Reports of the Committee. The Committee shall maintain
records and accounts relating to the administration of the Plan.
4.05    Limitation of Liability; Indemnification. The members of the Board, the
Committee, and their delegates, shall have no liability with respect to any
action or omission made by them in good faith nor from any action made in
reliance on (i) the advice or opinion of any accountant, legal counsel, medical
adviser or other professional consultant or (ii) any resolutions of the Board
certified by the secretary or assistant secretary of the Company. Each member of
the Board, the Committee, and each employee of the Company or any Affiliate to
whom are delegated duties, responsibilities and authority with respect to the
Plan shall be indemnified, defended, and held harmless by the Company and its
Affiliates and their respective successors against all claims, liabilities,
fines and penalties and all expenses (including but not limited to attorneys
fees) reasonably incurred by or imposed on such member or employee that arise as
a result of his actions or failure to act in connection with the operation and
administration of the Plan, to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty or expense is not paid for by
liability insurance purchased by or paid for by the Company or an Affiliate.
Notwithstanding the foregoing, the Company or an Affiliate shall not indemnify
any person for any such amount incurred through any settlement or compromise of
any action unless the Company or Affiliate consents in writing to such
settlement or compromise.
4.06    Expenses. Expenses relating to the Plan prior to its termination shall
be paid from the general assets of the Company or an Affiliate. Any individual
who serves as a member of the Committee shall receive no compensation for such
service.
4.07    Service in More than One Capacity. Any person or group of persons may
serve the Plan in more than one capacity.
V.    Award Limits and Adjustments
5.01    Per Person Award Limits. The maximum amount payable as a Performance
Cash Award or other cash Award for any performance period (whether such
performance period begins or ends before or after January 1, 2014) to an
Eligible Employee that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
$5,000,000 million per calendar year. In the case of an award with a multi-year
performance period (whether such performance period begins before or after
January 1, 2014), the $5,000,000 million limit shall apply to each calendar year
(or portion thereof) in the performance period.

9



--------------------------------------------------------------------------------



5.02    Adjustments. In the event that any large, special and non-recurring
dividend or other distribution (whether in the form of cash or property other
than Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is appropriate, or necessary in
the case of any outstanding Award, to prevent dilution or enlargement of the
rights of the Participant, then the Committee shall, in an equitable manner as
determined by the Committee, adjust the exercise price or grant price relating
to any Award provided that no such adjustment shall be authorized or made if and
to the extent that the existence of such authority (i) would cause LTI Plan
Phantom Stock Options, Phantom Stock Options or Performance Awards intended to
qualify as “performance-based compensation” under Section 162(m) of the Code to
otherwise fail to qualify as “performance-based compensation” under Section
162(m) of the Code, or (ii) would cause the Committee to be deemed to have
authority to change the targets, within the meaning of Treas. Reg.
§ 1.162-27(e)(4)(vi), under the performance goals relating to Awards intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.
VI.    Eligibility and General Conditions for Awards
6.01    Eligibility. Awards may be granted under the Plan only to Eligible
Employees. An Employee on leave of absence, including for a Disability, who has
not had a Termination of Service may be considered as still in the employ of the
Company or an Affiliate for purposes of eligibility for participation in the
Plan.
6.02    Awards. Awards may be granted on the terms and conditions set forth in
this Plan. In addition, the Committee may impose on any Award, or the exercise
thereof, at the date of grant or thereafter (subject to Section 10.06), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine in its sole discretion, including
performance conditions for the exercise or vesting of an Award, terms requiring
forfeiture of Awards in the event of Termination of Service by the Participant
or other events or actions by the Participant, terms for deferred payment or
other settlement of an Award, and terms permitting a Participant to make
elections relating to his or her Award. Such terms and conditions need not be
uniform among types of Awards nor among Eligible Employees receiving the same
type of Award. The Committee shall retain full power and discretion with respect
to any term or condition of an Award that is not mandatory under the Plan. The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of Missouri law, and may otherwise
require payment of consideration for an Award except as limited by the Plan.
6.03    Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.
6.04    Vesting; Termination of Service. The Committee may determine and set
forth in the Award Agreement the vesting schedule for the Award and the extent
to which an Award not vested shall be forfeited or shall terminate upon a
Participant’s Termination of Service. Unless otherwise stated in the Award
Agreement, or otherwise provided herein, an Award that vests based on the
continued performance of services shall not be vested until the third
anniversary of the date of grant of the Award, at which time the Award shall
vest in full, provided the Participant has not had a Termination of Service.
Unless otherwise stated in the Award Agreement, or otherwise provided herein, an
Award held by a Participant upon Termination of Service shall be treated as
follows, based on the determination by the Committee in its sole discretion of
the reason for Termination of Service:

10



--------------------------------------------------------------------------------



(a)    Death or Disability. Upon a Participant’s Termination of Service on
account of death or Disability, all Awards that vest based on continued
performance of services will become fully vested and nonforfeitable. Phantom
Stock Options outstanding at the time of death (whether or not then exercisable)
shall become and remain exercisable for one year following the date of death or
Termination of Service on account of Disability (or until the expiration of
their stated term, if shorter) and then terminate. The amount of any Performance
Awards and Phantom Stock Appreciation Units shall be paid pro rata (subject to
achievement of the performance conditions in the case of Performance Awards)
based on the ratio of the full months of service prior to Termination of Service
to the total number of months in the performance period or cycle; and shall be
settled at the same time as such Performance Awards or Phantom Stock
Appreciation Units to other Participants are settled.
(b)    Cause. Upon a Participant’s Termination of Service for Cause, all Awards
(whether or not then vested or forfeitable under the terms of the Award) shall
be forfeited and terminate. In the event that within one year after Termination
of Service a Participant commits an act or omission that that would be Cause, or
it is discovered that the Participant has committed such act or omission before
Termination of Service, then the Committee may in its discretion determine that
the Termination of Service shall be deemed to have occurred for Cause.
(c)    Involuntary Termination Other Than for Cause, Voluntary Termination for
Good Reason, or Retirement. Upon a Participant’s Termination of Service due to
involuntary termination by the Company for a reason other than Cause, or due to
voluntary termination by the Participant for Good reason, or upon the
Participant’s Retirement, all Awards that vest based on continued performance of
services will become fully vested and nonforfeitable. Any Phantom Stock Option
will remain exercisable for the lesser of one month following the date of
Termination of Service (e.g., if Termination of Service occurs on the 14th day
of a calendar month, the Award shall remain exercisable until the 13th day of
the following calendar month) or until the expiration of its stated term, if
shorter, and then terminate. The amount of any other Performance Awards and
Phantom Stock Appreciation Units shall be paid pro rata (subject to achievement
of the performance conditions in the case of Performance Awards) based on the
ratio of the full months of service prior to Termination of Service to the total
number of months in the performance period or Phantom Stock Appreciation Unit
cycle; and shall be settled at the same time as such Performance Awards or
Phantom Stock Appreciation Units to other Participants are settled.
(d)    Voluntary Termination Other than for Retirement or Disability. Upon a
Participant’s voluntary Termination of Service for a reason other than
Retirement or Disability, all outstanding Awards, whether or not then vested or
forfeitable under the terms of the Award (other than a vested Deferred Award)
shall be forfeited and terminate. Vested Deferred Awards shall remain payable in
accordance with their terms.
(e)    Automatic Extended Exercisability in Certain Cases. Notwithstanding the
foregoing provisions of this Section, if the date an Award would otherwise
terminate is a date that the Participant is prohibited from exercising the Award
under the Company’s insider trading policy or such other conditions under
applicable securities laws as the Committee shall specify, the term of the Award
shall be extended to the second business day after the Participant is no longer
so prohibited from exercising the Award, but in no event shall the Award be
extended beyond the original stated term of the Award.
(f)    Automatic Exercise in Certain Cases. In addition, if determined by the
Committee in its discretion, on such terms and conditions and under such
circumstances as the Committee shall establish, which may be applied differently
among Participants or Awards,

11



--------------------------------------------------------------------------------



Phantom Stock Options will be deemed exercised by the Participant (or in the
event of the death of or authorized transfer by the Participant by the
beneficiary or transferee) on the expiration date of the Phantom Stock Option to
the extent that as of such expiration date the Phantom Stock Option is vested
and exercisable and the per share exercise price of the Phantom Stock Option is
below the Fair Market Value of a share of Stock on such expiration date.
(g)    Waiver by Committee. Notwithstanding the foregoing provisions of this
Section, the Committee may in its sole discretion as to all or part of any Award
as to any Participant, at the time the Award is granted or thereafter, which
treatment need not be uniform among Participants, determine that Awards shall
become exercisable or vested upon a Termination of Service, determine that
Awards shall continue to become exercisable or vested in full or in installments
after Termination of Service, extend the period for exercise of Phantom Stock
Options following Termination of Service (but not beyond the original stated
term of the Phantom Stock Option), or provide that any Performance Award shall
in whole or in part not be forfeited upon such Termination of Service.
6.05    Nontransferability of Awards.
(a)    During the Participant’s lifetime, each Award and each right under any
Award shall be exercisable only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative, or by a
transferee receiving such Award pursuant to a domestic relations order issued by
a court with jurisdiction over the Company, requiring the transfer of the award.
Nothing herein shall be construed as requiring the Committee to honor a domestic
relations order except to the extent required under applicable law.
(b)    No Award, and no right under any Award, may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
otherwise than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.
(c)    Notwithstanding subsections (a) and (b) above, a Participant may transfer
a Phantom Stock Option for no consideration to a Permitted Transferee in
accordance with rules and subject to such conditions as may be specified by the
Committee in the Award Agreement or in the Committee’s rules or procedures of
general application. For this purpose, a “Permitted Transferee” in respect of
any Participant means any member of the Immediate Family of such Participant,
any trust of which all of the primary beneficiaries are such Participant or
members of his or her Immediate Family, or any partnership (including limited
liability companies and similar entities) of which all of the partners or
members are such Participant or members of his or her Immediate Family; and the
“Immediate Family” of a Participant includes any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s household (other than a tenant or employee), a trust in which these
persons have more than fifty percent of the beneficial interest, a foundation in
which these persons (or the employee) control the management of assets, and any
other entity in which these persons (or the employee) own more than fifty
percent of the voting interests. Such Award may be exercised by such transferee
in accordance with the terms of such Award. Following the transfer of a Phantom
Stock Option to a Permitted Transferee, the Permitted Transferee shall have all
of the rights and obligations of the Participant to whom the Award was granted
and such Participant shall not retain any rights with respect to the transferred
Award, except that (i) the payment of any tax attributable

12



--------------------------------------------------------------------------------



to the exercise of the Phantom Stock Option shall remain the obligation of the
Participant, (ii) the period during which the Phantom Stock Option shall become
exercisable or remain exercisable shall depend on the service of the original
Participant and the circumstances of his or her Termination of Service. A
Permitted Transferee may not again transfer an Award to another Permitted
Transferee.
(d)    If for any reason an Award is exercised or payment is to be made under
any Award to a person other than the original Participant, the person exercising
or receiving delivery or payment under such Award shall, as a condition to such
exercise, delivery or receipt, supply to the Committee such evidence as the
Committee may reasonably require to establish the identity of such person and
such person’s right to exercise or receive delivery or payment under such Award.
A Permitted Transferee or other transferee, Beneficiary, guardian, legal
representative or other person claiming any rights under the Plan from or
through any Participant shall be subject to the provisions of the Plan and any
applicable Award Agreement, except to the extent the Plan and Award Agreement
otherwise provide with respect to such persons, and to any additional
restrictions or limitations deemed necessary or appropriate by the Committee.
6.06    Cancellation and Rescission of Awards. Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold, or
otherwise limit or restrict any unexercised Award at any time if the Participant
is not in compliance with all applicable provisions of the Award Agreement and
the Plan.
6.07    Stand-Alone, Tandem and Substitute Awards.
(a)    Awards granted under the Plan may, in the discretion of the Committee, be
granted either alone or in addition to, in tandem with, or in substitution for,
any other Award granted under the Plan; provided that if the stand-alone, tandem
or substitute Award is intended to qualify as performance-based compensation
under Section 162(m)of the Code, it must separately satisfy the requirements for
performance-based compensation. If an Award is granted in substitution for
another Award or any non-Plan award or benefit, the Committee shall require the
surrender of such other Award or non-Plan award or benefit in consideration for
the grant of the new Award. Awards granted in addition to or in tandem with
other Awards or non-Plan awards or benefits may be granted either at the same
time as or at a different time from the grant of such other Awards or non-Plan
awards or benefits.
(b)    The Committee may, in its discretion and on such terms and conditions as
the Committee considers appropriate in the circumstances, grant Awards under the
Plan (“Substitute Awards”) in substitution for Stock-based awards (“Acquired
Entity Awards”) held immediately prior to such merger, consolidation or
acquisition by employees or directors of another corporation or entity who
become Eligible Employees as the result of a merger or consolidation of the
employing corporation or other entity (the “Acquired Entity”) with the Company
or an Affiliate or the acquisition by the Company or an Affiliate of property or
stock of the Acquired Entity, in order to preserve for such newly Eligible
Employees the economic value of all or a portion of such Acquired Entity Award,
at such price as the Committee determines necessary to achieve preservation of
economic value
6.08    Deferred Awards. LTI Plan Phantom Stock Options are Deferred Awards when
subject to a Participant's deferral election. The Committee may provide in an
Award Agreement that the Award shall be in whole or in part a Deferred Award. In
addition, the Committee may provide, in a manner specified by the Committee in
the Award Agreement or in the Committee’s rules and procedures of general
application, that a Participant may elect to defer settlement of an Award so
that the Award

13



--------------------------------------------------------------------------------



becomes a Deferred Award. A deferral election and a Deferred Award will be
subject to the following terms and to such additional terms and conditions as
the Committee shall designate in its discretion:
(a)    Deferral Elections. An election to defer an Award shall be made on or
before December 31 of the calendar year preceding the calendar year in which the
Award is granted, on a form (which may be electronic) authorized by the
Committee, and shall not carry over from year to year unless the Committee
timely provides otherwise. Such election shall become irrevocable for the period
to which it applies as of the last date for making such election. The deferral
election shall include (i) the designation and portion of the Award to be
deferred, (ii) the date on which settlement of the deferred Award shall be made
or commence (which may be a fixed date such as the Participant’s attainment of a
particular age, the Participant’s Termination of Service for any reason, or such
other dates or circumstances as may be required or permitted by the Committee);
and (iii) whether settlement shall be made on a single date or in installments
over a period and subject to such terms and conditions as may be set by the
Committee at the time of the deferral election. If there is no election as to
form of settlement, then settlement shall be made no later than 90 days
following the date designated in (ii), in a lump sum in cash, or such other
medium as the Committee may designate.
(b)    New Participants. Notwithstanding subsection (a) above, the Committee may
permit a deferral election to be made by a Participant who never previously
received an Award and never previously had deferred compensation under any other
plan required by Section 409A of the Code to be aggregated with his or her
Awards under that Plan. Such an individual’s deferral election shall be made
within 30 days of the grant of the Award and shall be effective only with
respect to a fractional portion of the Award determined by multiplying
(separately with respect to each applicable vesting date), the grant date value
of the portion of an Award vesting on such vesting date by a fraction, the
numerator of which is the number of calendar days between the date the deferral
election is received by the Committee and the date such Award (or portion
thereof) vests, and the denominator of which is the total number of calendar
days between the grant date and the vesting date.
(c)    Performance-Based Compensation. Notwithstanding subsection (a) above, the
Committee may permit a deferral election to be made by a Participant with
respect to a Performance Award on or before a date that is at least six months
before the end of the applicable performance period of at least 12 months,
provided the Participant has continuously performed services from the later of
the beginning of the performance period or the date the performance criteria are
established (provided they are established within 90 days of the beginning of
the performance period) through the date such election is made, and provided
that the compensation to be paid under the Performance Award is not at the time
of the election readily ascertainable within the meaning of Treas. Reg. §
1.409A-2(a)(8).
(d)    Awards Vesting in More than Twelve Months. Notwithstanding subsection (a)
above, the Committee may permit a deferral election to be made by a Participant
with respect to an Award that is subject to a condition requiring the
Participant to continue to remain employed for a period of at least 12 months
from the date of the grant. Such a deferral election, if permitted, must be made
on or before the 30th day after the grant date, provided that the election is
made at least 12 months in advance of the earliest vesting date (other than
vesting on account of death or a Change in Control).
(e)    Dividend Equivalents on Deferred Awards. To the extent specified in the
Award Agreement, Dividend Equivalents may be credited to deferred Awards (other
than Phantom

14



--------------------------------------------------------------------------------



Stock Options) during the deferral period, subject to such terms and conditions
as the Committee shall specify.
VII.    Specific Provisions for Awards
7.01    Phantom Stock Options. The Committee is authorized to grant Phantom
Stock Options to Eligible Employees. The Committee shall determine the term of
each Phantom Stock Option, provided that in no event shall the term of a Phantom
Stock Option exceed a period of ten years from the date of grant. The Committee
shall determine at the date of grant or thereafter, the time or times at which
and the circumstances under which a Phantom Stock Option may be exercised in
whole or in part (including based on achievement of performance goals and future
service requirements), the method of exercise, method of settlement, form of
consideration payable in settlement (whether cash or other property), and
whether or not a Phantom Stock Option shall be free-standing or in tandem or
combination with any other Award. If no other time for exercise of a Phantom
Stock Option is specified in the Award Agreement, the Phantom Stock Options
shall become exercisable on the third anniversary of the date of grant of such
Phantom Stock Option.
7.02    Restricted Stock Units. The Committee is authorized to grant RSUs to
Eligible Employees, subject to the following terms and conditions except as
otherwise provided in the Award Agreement:
(a)    Award and Restrictions. RSUs shall be subject to restrictions
constituting a Substantial Risk of Forfeiture, which conditions may be
time-based or performance-based. Unless deferred pursuant to Section 6.08,
settlement of RSUs by delivery of cash or other property, as specified in the
Award Agreement, shall occur upon the lapse of the Substantial Risk of
Forfeiture, but no later than within two and one-half months after the last day
of the calendar year in which the Substantial Risk of Forfeiture lapses unless
subject to Section 6.08 as a Deferred Award. In addition, RSUs shall be subject
to such restrictions on transferability and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the same time as the
Substantial Risk of Forfeiture or at earlier or later specified times,
separately or in combination, in installments or otherwise, and under such other
circumstances as the Committee may determine at the date of grant or thereafter.
If no other time for lapse of restrictions on RSUs is specified in the Award
Agreement, the RSUs shall become vested and nonforfeitable and the Substantial
Risk of Forfeiture shall lapse on the third anniversary of the date of grant of
such RSUs. Except as restricted under the terms of the Plan, and any Award
Agreement relating to the RSUs, prior to settlement a Participant granted RSUs
shall have the right to receive dividend equivalents thereon pursuant to
subsection (b) but shall have no right to vote respecting the RSUs or any other
rights of a shareholder.
(b)    Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on RSUs shall be automatically deemed reinvested in RSUs
and shall be paid when the RSUs to which they relate are settled.
Notwithstanding the foregoing, Dividend Equivalents shall be forfeited if the
RSUs to which they relate are forfeited or otherwise not earned.
7.03    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to an Eligible Employees, entitling the Participant to receive cash,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a freestanding basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in Stock, Awards, or
other investment vehicles, and subject

15



--------------------------------------------------------------------------------



to restrictions on transferability, risks of forfeiture and such other terms as
the Committee may specify with due regard to the applicability of Section 409A
of the Code. Notwithstanding the foregoing, unless the Committee provides
otherwise, (a) Dividend Equivalents will not be paid with respect to Phantom
Stock Options, and (b) any Dividend Equivalents associated with a Performance
Award will be forfeited to the extent the Performance Award is forfeited or
otherwise not earned.
7.04    Performance Units and Performance Cash Awards. The Committee is
authorized to grant Performance Units and Performance Cash Awards to Eligible
Employees, subject to the following terms and conditions except as otherwise
provided in the Award Agreement:
(a)    Performance Units shall be denominated in dollars and have an initial
value that is established by the Committee at the time of grant. Performance
Cash Awards will be denominated in cash. The Committee shall set performance
goals in its discretion which, depending on the extent to which they are met,
will determine the number and/or value of Performance Units, and the amount of a
Performance Cash Award, that will be paid out to the Participant, and shall set
a performance period in accordance with Section 8.02.
(b)    After the applicable performance period has ended, the holder of
Performance Units or Performance Cash Award shall be entitled to receive payout
on the number and value of Performance Units or Performance Cash Award payment
earned by the Participant over the performance period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved.
(c)    Unless the Performance Units or Performance Cash Award payment amounts
are deferred as provided in Section 6.08, payment of earned Performance Units or
the Performance Cash Award shall be made in a single lump sum, as soon as
practicable after the Committee has certified the number of Performance Units or
cash amount of the Performance Cash Award earned for the performance period, but
in no event later than within two and one-half months after the last day of the
calendar year in which the Participant’s rights to such Performance Units or
Performance Cash Award have become vested and nonforfeitable and the Substantial
Risk of Forfeiture has lapsed unless subject to Section 6.08 as a Deferred
Award. The earned Performance Units will be paid in the form of cash equal to
the value as of the date of distribution of the number of earned Performance
Units at the close of the applicable performance period. The Performance Cash
Award will be paid in cash.
7.05    Other Awards. The Committee is authorized, subject to limitations under
applicable law, to grant to Eligible Employees other Awards that may be valued
in whole or in part by reference to, or otherwise based on, or related to,
shares of Stock or factors that may influence the value of shares of Stock,
including, without limitation, Awards with value and payment contingent upon
performance of the Company or business units thereof or any other factors
designated by the Committee, and Awards valued by reference to the book value of
shares of Stock or the value of securities of or the performance of specified
subsidiaries or Affiliates or other business units. The Committee is authorized
to grant Awards in lieu of obligations of the Company or an Affiliate to pay
cash or deliver other property under the Plan or under other plans or
compensatory arrangements, subject to such terms as shall be determined by the
Committee. The Committee shall determine the terms and conditions of such
Awards, which may include the right to elective deferral thereof, subject to
such terms and conditions as the Committee may specify in its discretion.
7.06    Cash Awards. The Committee is authorized to grant cash Awards to
Eligible Employees as a bonus on such terms and conditions as the Committee
shall determine, subject to any applicable restrictions of this Plan.

16



--------------------------------------------------------------------------------



7.07    Phantom Stock Appreciation Unit Awards. The Committee is authorized to
grant Phantom Stock Appreciation Units to Eligible Employees. The amount payable
with respect to Phantom Stock Appreciation Units will be determined based on a
cycle of one or more years as provided in the Award Agreement. Except as
otherwise provided in the Award Agreement, Phantom Stock Appreciation Units will
be paid in cash within 60 days following the last day of the last year of a
cycle unless subject to Section 6.08 as a Deferred Award. Except as otherwise
provided in the Award Agreement, if a Participant has a Termination of Service
prior to complete payment of the Participant's Phantom Stock Appreciation Units,
then any amount not paid to the Participant prior to the Participant's
Termination of Service will be forfeited upon such Participant's Termination of
Service; provided, however, such forfeiture will not occur if the Participant's
Termination of Service is on account of an involuntary Termination of Service
other than for Cause, a voluntary Termination of Service for Good Reason,
Retirement, Death or Disability.
7.08    LTI Plan Phantom Stock Options. The Committee is authorized to grant LTI
Plan Phantom Stock Options to Eligible Employees. LTI Plan Phantom Stock Options
are subject to the following terms and conditions except as otherwise provided
in the Award Agreement:
(a)    Nature of Award. An LTI Phantom Stock Option is a fictional unit
equivalent to a share of Stock in which the Participant receives value based on
an increase in shareholder value as described in this Section 7.08 from the date
of the grant of the Award.
(b)    Grant Price. The Grant Price of an LTI Plan Phantom Stock Option is the
price at which the LTI Plan Phantom Stock Option is issued to the Participant.
The Grant Price is the volume weighted average price of a share of Stock for the
calendar month prior to the Award's issuance.
(c)    Payout. Payout means the actual amount to be paid to a Participant with
respect to an Award of LTI Plan Phantom Stock Options. The Payout is described
below in this Section 7.08.
(d)    Plan Cycle. The Plan Cycle is the three-year period designated for the
Award. The Plan Cycle for LTI Plan Phantom Stock Options granted in 2012 begins
January 1, 2012 and ends December 31, 2014. The Plan Cycle for LTI Phantom Stock
Options granted in 2013 begins January 1, 2013 and ends December 31, 2015. The
Plan Cycle for LTI Phantom Stock Options granted in 2014 begins January 1, 2014
and ends December 31, 2016. The Plan Cycle for LTI Phantom Stock Options granted
in any subsequent year begins January 1 of such year and ends on December 31 of
the second following year.
(e)    Determination and Payment of Payout. The Payout to a Participant for a
completed Plan Cycle with respect to an Award of LTI Plan Phantom Stock Options
will be made in cash within 60 days following the close of the Plan Cycle unless
the LTI Phantom Stock Option is a Deferred Award. The amount of the Payout will
be calculated by first determining the spread between the fiscal-year end volume
weighted average closing price of a share of Stock for the final month of the
Plan Cycle of the Award and the Grant Price of the LTI Plan Phantom Stock
Option. The spread is then multiplied by the number of shares of the
Participant's Award of LTI Plan Phantom Stock Options. Dividends are accrued and
paid at the end of the three-year plan cycle; dividends are only paid to the
extent that they are offset against any negative Stock price appreciation. If
the LTI Phantom Stock Option is a Deferred Award then the Payout will be
determined and deferred.
(f)    Forfeiture. The Payout to a Participant is conditioned upon the
Participant's compliance with any non-compete provision and any confidentiality
provision in any written

17



--------------------------------------------------------------------------------



agreement between the Participant and the Company. Unless the Committee provides
otherwise in writing, upon the date of any violation of any such provision, any
amount not yet distributed to the Participant with respect to the Award will be
immediately and automatically forfeited. If a Participant initiates a Separation
from Service with the Company for any reason other than death, Disability,
Retirement or Good Reason, or the Participant incurs a Separation from Service
for Cause, any amount not yet distributed to the Participant will be immediately
and automatically forfeited.
(g)    Pro Rata Payout. If the Participant incurs a Separation from Service with
the Company that is initiated by the Company without Cause, or by the
Participant for Good Reason, or is the result of the Participant's Retirement,
death or Disability, or if the Participant ceases to be an Eligible Employee due
to an approved leave of absence, promotion, demotion or transfer to a position
of employment within the Company which the Committee determines is ineligible
for participation in the Plan (an "Ineligibility Event"), then the Participant
will receive with respect to any outstanding Award (i) the unpaid portion of the
Participant's Payout for any Plan Cycle which closed prior to the Separation
from Service or Ineligibility Event, and (ii) with respect to a Separation from
Service, for any Plan Cycle that has not closed as of a Separation from Service
a pro rata Payout determined under the following sentences. To determine the pro
rata Payout, the Committee will first determine the spread between the
fiscal-year end volume weighted-average closing price of the Stock for the final
month of the year in which the Separation from Service occurs and the Grant
Price. The spread is then multiplied by the number of Shares of the
Participant's Award of LTI Plan Phantom Stock Options outstanding for the Plan
Cycle. The product is then multiplied by a fraction, the numerator of which is
the number of months which have elapsed in the Plan Cycle as of the Separation
from Service and the denominator of which is the total number of months in the
Plan Cycle. Dividends are accrued and paid at the end of the Plan Cycle and
calculated for a partial Plan Cycle using the same methodology; dividends are
only paid to the extent they are offset against any negative Stock price
appreciation. Payout will be made in cash within 60 days following the close of
the Plan Cycle (except in the case of a Deferred Award); provided, however, if
the Participant is a Specified Employee, Payout will not be prior to the date
that is 6 months after the Participant's Separation from Service.
(h)    Change in Control. Upon a Change in Control, the Committee will determine
the Payout of the uncompleted Plan Cycles, which will be a Payout for each
partial Plan Cycle with respect to an amount equal to the spread between the
Transaction Price and the Grant Price. The spread is then multiplied by the
number of Phantom Stock Options outstanding. Any Payout will be made in cash
within 60 days of the Change in Control. The Transaction Price will be (a) the
negotiated sale price for Stock, or (b) if the Change in Control is the result
of a tender or exchange offer, the highest price per share of Stock paid in such
tender or exchange offer. To the extent the consideration paid in any such
transaction consists all or in part of securities or other non-cash
consideration, the value of such securities or other non-cash consideration will
be determined in the sole discretion of the Committee.
(i)    Newly Eligible Employee. If the Committee grants an LTI Phantom Stock
Option after the beginning of a Plan Cycle to a Participant who first becomes an
Eligible Employee after the beginning of the Plan Cycle, the Payout for such
Participant shall be prorated with respect to the date the Participant first
became an Eligible Employee or such later date designated by the Committee, and
the Committee may make such other adjustments as it deems appropriate.

18



--------------------------------------------------------------------------------



VIII.    Performance Awards
8.01    Performance Awards Generally. The Committee is authorized to grant any
Award in the form of a Performance Award. Performance Awards may be denominated
as a cash amount, or specified number of other Awards or property (or a
combination) which may be earned upon achievement or satisfaction of performance
conditions specified by the Committee over a performance period established by
the Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions. After the end of each performance period, the Committee shall
determine the amount, if any, of the Performance Award for that performance
period payable to each Participant. The Committee may, in its discretion,
determine that the amount payable to any Participant as a Performance Award
shall be reduced from the amount of his or her potential Performance Award,
including a determination to make no final Award whatsoever, and may exercise
its discretion to increase the amounts payable under any Performance Award,
except as limited under Section 8.02 (relating to Performance Awards intended to
qualify as “performance-based compensation” under Section 162(m) of the Code).
The Committee shall specify the circumstances in which such Performance Awards
shall be paid or forfeited in the event of Termination of Service by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or otherwise prior to settlement of such Performance Awards.
Settlement of Performance Awards shall be in cash, other Awards or other
property, as provided in the Award Agreement in the discretion of the Committee.
8.02    Performance Awards Under Section 162(m) of the Code. If the Committee
determines that a Performance Award should qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code, the grant, exercise
and/or settlement of such Performance Award shall be contingent upon achievement
of one or more preestablished performance goals and shall be subject to other
terms set forth in this Section 8.02.
(a)    Performance Goal Generally. The performance goal for Performance Awards
intended to qualify as “performance-based compensation” for purposes of Section
162(m) of the Code shall consist of one or more of the business criteria listed
in Section 8.03, including or excluding the adjustments described in Section
8.03, and a targeted level or levels of performance with respect to each of such
criteria, as specified by the Committee consistent with this Article VIII. The
Performance Award may also have threshold levels of performance (below which no
Performance Award shall be paid) and maximum levels of Performance Award,
regardless of the degree to which the actual performance exceeds the target
level. The performance goal shall be objective. Any performance goal may be
established for one performance period or averaged over time, as the Committee
may deem appropriate. Performance may, but need not be, based on a change or an
increase or positive result. Performance goals may differ for Performance Awards
granted to any one Eligible Employee or to different Eligible Employees. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies.
(b)    Performance Period; Timing for Establishing Performance Goals; Per-Person
Limit. Achievement of performance goals in respect of a Performance Award
intended to qualify for the “performance-based compensation” exception under
Section 162(m) of the Code shall

19



--------------------------------------------------------------------------------



be measured over a performance period specified by the Committee. A performance
goal shall be established not later than the earlier of (A) 90 days after the
beginning of any performance period applicable to such Performance Award or (B)
the time 25% of such performance period has elapsed. The level of attainment of
performance goals must be substantially uncertain at the time such goals are
established, as required under Treas. Reg. §1.162-27. In all cases, the maximum
Performance Award of any Participant intended to qualify for the
“performance-based compensation” exception under Section 162(m) of the Code
shall be subject to the per-person limitation set forth in Section 5.01.
(c)    Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance in
connection with Performance Awards. The amount of such Performance Award pool
shall be based upon the achievement of one or more performance goals based on
one or more of the business criteria set forth in Section 8.03 during the
performance period, as specified by the Committee. The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria. The maximum amount payable to any Participant shall be a stated
percentage of the bonus pool; provided the sum of such percentages shall not
exceed 100%.
8.03    Performance Criteria. If the Committee determines that a Performance
Award should qualify as “performance-based compensation” for purposes of Section
162(m) of the Code, the performance criteria shall be selected from among the
following and may where applicable apply on a corporate, divisional, unit or
individual basis:
(a)    Share price, including (i) market price per share; and (ii) share price
appreciation, depreciation, amortization, or extraordinary or special items;
(b)    Earnings, including (i) earnings per share, reflecting dilution of
shares; (ii) gross or pre-tax profits; (iii) post-tax profits; (iv) operating
profit; (v) earnings net of or including dividends; (vi) earnings net of or
including the after-tax cost of capital; (vii) earnings before (or after)
interest and taxes (“EBIT”); (viii) earnings per share from continuing
operations, diluted or basic; (ix) earnings before (or after) interest, taxes,
depreciation and amortization (“EBITDA”); (x) pre-tax operating earnings after
interest and before incentives, service fees and extraordinary or special items;
(xi) operating earnings; (xii) growth in earnings or growth in earnings per
share; (xiii) total earnings;
(c)    Return on equity, including (i) return on equity, (ii) return on invested
capital, (iii) return or net return on assets; (iv) return on net assets; (v)
return on gross sales; (vii) return on investment; (viii) return on capital;
(ix) return on invested capital; (x) return on committed capital; (xi) financial
return ratios; (xii) value of assets; and (xiii) change in assets;
(d)    Cash flows, including (i) operating cash flow; (ii) net cash flow, (iii)
free cash flow, (iv) cash flow on investment;
(e)    Revenue, including (i) gross or net revenue, and (ii) changes in annual
revenues;
(f)    Margins, including (i) adjusted pre-tax margin; and (ii) operating
margins;
(g)    Income, including (i) net income; and (ii) consolidated net income,

20



--------------------------------------------------------------------------------



(h)    Net investment income and realized investment gains or losses (including
on a per share basis);
(i)    Economic value added;
(j)    Costs, including (i) operating or administrative expenses, (ii) operating
expenses as a percentage of revenue, (iii) expense or cost levels; (iv)
reduction of losses, loss ratios or expense ratios; (v) reduction in fixed
costs; (vi) expense reduction levels; (vii) operating cost management; and
(viii) cost of capital;
(k)    Financial ratings, including (i) credit rating; (ii) capital
expenditures; (iii) debt; (iv) debt reduction; (v) working capital; (vi) average
invested capital; and (vii) attainment of balance sheet or income statement
objectives;
(l)    Market or category share, including (i) market share; (ii) volume; (iii)
unit sales volume; (iv) market share or market penetration with respect to
specific designated products or product groups and/or specific geographic areas;
(m)    Shareholder return, including (i) total shareholder return, (ii)
shareholder return based on growth measures or the attainment of a specified
share price for a specified period of time, and (iii) dividends;
(n)    Objective nonfinancial performance criteria, including (i) attainment of
strategic and business goals; (ii) regulatory compliance; (iii) productivity and
productivity improvements; (iv) inventory turnover, average inventory turnover
or inventory controls; (v) net asset turnover; (vi) customer satisfaction based
on specified objective goals or company-sponsored customer surveys; (vii)
employee satisfaction based on specified objective goals or company-sponsored
employee surveys; (viii) objective employee diversity goals; (ix) employee
turnover; (x) specified objective environmental goals; (xi) specified objective
social goals; (xii) specified objective goals in corporate ethics and integrity;
(xiv) specified objective business integration goals; (xv) specified objective
business expansion goals or goals relating to acquisitions or divestitures;
(xvi) succession plan development and implementation.
The Committee may provide in any Performance Award that any evaluation of
performance shall include or exclude any of the following items: (1) asset
write-downs; (2) litigation or claim judgments or settlements; (3) the effect of
changes in tax laws, accounting principles, regulations, or other laws or
regulations affecting reported results; (4) any reorganization and restructuring
programs; (5) acquisitions or divestitures; (6) unusual nonrecurring or
extraordinary items identified in the Company’s audited financial statements,
including footnotes; (7) annual incentive payments or other bonuses; or (8)
capital charges.
8.04    Settlement of Performance Awards. Prior to settlement of a Performance
Award intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code, the Committee shall certify the level of attainment
of performance goals and the satisfaction of other material terms of the Award
upon which settlement of the Award was conditioned. The Committee may not
exercise discretion to increase the amount payable to a covered employee (as
defined in Section 162(m)(3) of the Code) in respect of a Performance Award
intended to qualify as “performance-based compensation” for purposes of Section
162(m) of the Code. Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards intended to qualify for the “performance-based
compensation” exception under Section 162(m) of the Code do not, solely for that
reason, fail to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code.

21



--------------------------------------------------------------------------------



8.05    Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals, and the amount of any actual Performance Award shall be recorded in
writing in the case of Performance Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.
8.06    Additional and Substitute Awards. Awards granted under the Plan may, in
the discretion of the Committee, be granted either in addition to, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate, or any business entity acquired or to be
acquired by the Company or an Affiliate. An Award may specify that the
Participant is to receive payment from the Company or any Affiliate. Awards
granted in addition to other Awards or awards may be granted either as of the
same time as or a different time from the grant of such other Awards or awards.
8.07    Interest. Unless interest is specifically provided for in this Plan or
the Award Agreement, no interest will be paid on Awards. The Award Agreement may
include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the granting or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock.
8.08    Exemptions from Section 16(b) Liability. With respect to a Participant
who is then subject to the reporting requirements of Section 16(a) of the
Exchange Act in respect of the Company, the Committee shall grant Awards under
the Plan and otherwise administer the Plan in a manner so that the grant and
exercise of each Award with respect to such a Participant may qualify for an
available exemption from liability under Rule 16b-3, Rule 16b-6, or otherwise
not be subject to liability under Section 16(b), provided that this provision
shall not be construed to limit sales or other dispositions by such a
Participant (in connection with an exercise or otherwise), and shall not limit a
Participant’s ability to engage in other non-exempt transactions under the Plan.
The Committee may authorize the Company to repurchase any Award in order to
avoid a Participant who is subject to Section 16 of the Exchange Act incurring
liability under Section 16(b). Unless otherwise specified by the Participant,
equity securities or derivative securities acquired under the Plan which are
disposed of by a Participant shall be deemed to be disposed of in the order
acquired by the Participant.
IX.    Change in Control
9.01    Committee Discretion for Awards that are not 409A Compensation. Unless
otherwise provided in the Award Agreement, in the event there is any Change in
Control, the Committee may, in its discretion, with respect to any Award or
agreement that is not 409A Compensation, without the consent of the Participant,
provide for any or all of the following to occur:
(a)    the assumption or substitution of, or adjustment to, such outstanding
Award or agreement;
(b)    acceleration of the vesting of such Award and termination of any
restrictions or performance conditions on such Award; or
(c)    the cancellation of such Award or agreement for a payment to the
Participant in cash or other property in an amount determined by the Committee.
The Committee may provide for the preceding to occur immediately upon the Change
in Control or upon the Termination of Service of the Participant initiated by
the Company or an Affiliate other than for Cause within a fixed time following
the Change in Control. In addition, with respect

22



--------------------------------------------------------------------------------



to any unexercised Phantom Stock Option, the Committee may extend the period for
exercising the vested portion thereof for a stated period following such a
Termination of Service within such fixed time (but only during the stated term
of the Phantom Stock Option).
9.02    Effect of Change in Control on 409A Compensation. The Award Agreement
for an Award providing for 409A Compensation may provide that in the event there
is a Change in Control, then the affected Participant’s outstanding Awards shall
thereupon become fully vested, any restrictions or performance conditions on
such Award shall thereupon lapse, and the Award shall be settled as promptly as
practicable but no more than 60 days following such Change in Control.
X.    General Provisions
10.01    Additional Award Forfeiture Provisions. The Committee may condition an
Eligible Employee’s right to receive a grant of an Award, or a Participant’s
right to exercise an Award or to retain cash or other property acquired in
connection with an Award, upon the Participant’s compliance with specified
conditions relating to non-competition, confidentiality of information relating
to the Company, non-solicitation of customers, suppliers, and employees of the
Company, cooperation in litigation, non-disparagement of the Company and its
officers, Directors and Affiliates, or other requirements applicable to the
Participant, as determined by the Committee, at the time of grant or otherwise,
including during specified periods following Termination of Service.
10.02    Compliance with Legal and Other Requirements.
(a)    The Company may, to the extent deemed necessary or advisable by the
Committee, postpone the payment of benefits under any Award until completion of
such required action under any federal or state law, rule or regulation
(including, without limitation, obtaining any approval, order or ruling from the
Securities and Exchange Commission, the Internal Revenue Service or any other
governmental agency that the Committee or the Company shall determine to be
necessary or advisable), listing or other required action with respect to any
stock exchange or automated quotation system upon which the Stock or other
securities of the Company are listed or quoted, or compliance with any other
obligation of the Company, as the Company may consider appropriate, and may
require any Participant, as a condition of receiving payment under an Award, to
make such representations and covenants, furnish such information and comply
with or be subject to such other conditions as the Company deems necessary or
advisable in connection with the payment of benefits in compliance with
applicable laws, rules, and regulations, listing requirements, or other
obligations.
(b)    Without limiting the generality of the foregoing, no form of payment
shall be delivered with respect to any Award unless the Company shall be
satisfied based on the advice of its counsel that such issuance will be in
compliance with applicable federal, state and other securities laws.
10.03    Designation of Beneficiary. By written instrument filed with the
Company during the Participant’s lifetime in a manner specified by the Committee
in the Award Agreement or in the Committee’s rules and procedures of general
application, each Participant may file with the Committee a written designation
of one or more persons or revocable trusts as the Beneficiary who shall be
entitled to receive the amount, if any, payable hereunder after the
Participant’s death or to exercise an Award or to receive settlement of an Award
after the Participant’s death. No such designation of Beneficiary shall be
effective until filed with the Committee. A Participant may, from time to time,
revoke or change his or her Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee prior to the Participant’s

23



--------------------------------------------------------------------------------



death shall be controlling. If no such Beneficiary designation is in effect at
the time of the Participant’s death, or if no designated Beneficiary survives
the Participant, the Participant’s estate shall be deemed to have been
designated his or her Beneficiary and the executor or administrator thereof
shall receive the amount, if any, payable hereunder and shall be entitled to
exercise or receive settlement of an Award after the Participant’s death. If the
Committee is in doubt as to the right of any person as Beneficiary, the Company
may retain any amount in question until the rights thereto are determined, or
the Company may pay such amount into any court of appropriate jurisdiction and
such payment shall be a complete discharge of the liability of the Company
therefor.
10.04    Tax Provisions.
(a)    Withholding. The Company and any Affiliate is authorized to withhold, at
the time of grant or settlement or other time as appropriate, from any Award or
Account, any payment relating to an Award or Account, or any payroll or other
payment to a Participant, amounts of withholding and other taxes required to be
withheld by the Company or Affiliate.
(b)    Payment of Tax Amount. Notwithstanding anything herein to the contrary,
in the event the Internal Revenue Service should finally determine that an Award
that has not been settled is nevertheless required to be included in the
Participant’s or a Beneficiary’s gross income for federal income tax purposes,
then an amount necessary to pay the minimum applicable federal, state or local
income taxes on such includible value shall be distributed with respect to the
Award in a lump sum cash payment within sixty (60) days after such
determination, without the requirement of separate approval by the Committee. A
“final determination” of the Internal Revenue Service is a determination in
writing ordering the payment of additional tax, reporting of additional gross
income or otherwise requiring an Account or portion thereof to be included in
gross income, which is not appealable or which the Participant or Beneficiary
does not appeal within the time prescribed for appeals. For avoidance of doubt,
this Section 10.04(d) applies to all Awards and Accounts both 409A Compensation
and non-409A Compensation.
(c)    Participant Responsibility. Each Participant is solely responsible for
all taxes of any nature imposed on the Participant in connection with any Award,
including without limitation any taxes under Section 409A or Section 4999 of the
Code. Nothing in this Plan or any Award Agreement shall be construed to
guarantee the tax consequences to the Participant of any Award.
10.05    Limitation on Benefits.
(a)    In the event it shall be determined that any payment or distribution by
the Company to or for the benefit of the Participant (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise) (a
"Payment") would be nondeductible by the Company for Federal income tax purposes
because of Section 280G of the Code, then the aggregate present value of amounts
payable or distributable to or for the benefit of the Participant to this Plan
(such payments or distributions pursuant to this Plan are hereinafter referred
to as "Plan Payments") shall be reduced to the Reduced Amount. The "Reduced
Amount" shall be an amount expressed in present value which maximizes the
aggregate present value of Plan Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code. Such reduction
shall be applied before any reduction of any other payments that are not Plan
Payments unless the plan or agreement calling for such payments expressly
provides to the contrary making specific reference to this Plan. Anything to the
contrary notwithstanding, if the Reduced Amount is zero and it is determined
further that any Payment which is not a Plan Payment would nevertheless be

24



--------------------------------------------------------------------------------



nondeductible by the Company for Federal income tax purposes because of Section
280G of the Code, then the aggregate present value of Payments which are not
Plan Payments shall also be reduced (but not below zero) to an amount expressed
in present value which maximizes the aggregate present value of Payments without
causing any Payment to be nondeductible by the Company because of Section 280G
of the Code. For purposes of this Section, present value shall be determined in
accordance with Section 280G(d)(4) of the Code.
(b)    The Committee shall select a firm of certified public accountants of
national standing, (the "Accounting Firm"), which may be the firm regularly
auditing the financial statements of the Company. The Accounting Firm shall make
all determinations required to be made under this Section and shall provide
detailed supporting calculations both to the Company and the Participant within
15 business days of the Termination of Service or such earlier time as is
requested by the Company and an opinion to the Participant that he has
substantial authority not to report any Excise Tax on his Federal income tax
return with respect to any Payments. Any such determination by the Accounting
Firm shall be binding upon the Company and the Participant. The Accounting Firm
shall determine which and how much of the Plan Payments or Payments, as the case
may be, shall be eliminated or reduced consistent with the requirements of this
Section 10.05, provided that, if the Accounting Firm does not make such
determination within 15 business days of the Termination of Service the Company
shall elect which and how much of the Plan Payments or Payments, as the case may
be, shall be eliminated or reduced consistent with the requirements of this
Section 10.05 and shall notify the Participant promptly of such election. Within
five business days thereafter, the Company shall pay to or distribute to or for
the benefit of the Participant such amounts as are then due to the Participant
under this Plan.
(c)    As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Plan Payments or Payments, as the case may be, will have
been made by the Company which should not have been made ("Overpayment") or that
additional Plan Payments or Payments, as the case may be, which will not have
been made by the Company could not have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder. In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Participant which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, promptly on notice and demand the Participant shall repay to the
Company any such Overpayment paid or distributed by the Company to or for the
benefit of the Participant together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no such
amount shall be payable by the Participant to the Company if and to the extent
such payment would not either reduce the amount on which the Participant is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Accounting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Participant together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.
10.06    Amendment and Termination of the Plan. The Company, acting through its
Board directly or on the recommendation of the Committee, may at any time
terminate, and from time to time may amend or modify the Plan; provided,
however, that no amendment or modification may become effective without approval
of the amendment or modification by the shareholders if shareholder approval is
required to enable the Plan to satisfy any applicable federal or state statutory
or regulatory requirements or applicable exchange listing requirements; and
provided further, that, without the consent

25



--------------------------------------------------------------------------------



of an affected Participant, no such Board action may materially and adversely
affect the rights of such Participant under any outstanding Award (for this
purpose, actions that alter the timing of federal income taxation of a
Participant will not be deemed material unless the Committee determines that
such action would result in an income tax penalty on the Participant).
10.07    No Repricing. Without the approval of shareholders, the Committee will
not amend or replace previously granted Phantom Stock Options in a transaction
that constitutes a repricing. In addition, and for avoidance of doubt, none of
the following is permitted to occur without approval of shareholders: (a)
lowering the grant price of outstanding Phantom Stock Options, and (b)
cancelling outstanding Phantom Stock Options in exchange for cash, other Awards,
or replacement Phantom Stock Options with grant prices that are less than the
grant prices of the cancelled Phantom Stock Options.
10.08    Clawback; Right of Setoff. Awards are subject to the Company’s policy
on recoveries and such other terms and conditions as the Committee may impose in
the event the Committee determines a Participant's own misconduct contributed
materially to the Participant's receipt of unearned amounts of cash or other
property. The Company or any Affiliate may, to the extent permitted by
applicable law, deduct from and set off against any amounts the Company or an
Affiliate may owe to the Participant from time to time, including amounts
payable in connection with any Award, owed as wages, fringe benefits, or other
compensation owed to the Participant, such amounts as may be owed by the
Participant to the Company, although the Participant shall remain liable for any
part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 10.08 subject to Section
10.12. Notwithstanding the foregoing, no setoff form 409A Compensation may be
made if it results in acceleration or deferral of the permitted payment date
under Section 409A of the Code.
10.09    Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the shareholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements and awards
which do not qualify under Section 162(m) of the Code, and such other
arrangements may be either applicable generally or only in specific cases.
10.10    Treatment of Awards by Other Plans. No Award shall be treated as
compensation for the purpose of determining benefits based on compensation under
any other plan or arrangement of the Company or any Affiliate unless such plan
or arrangement provides to the contrary making specific reference to this Plan
or to such form of compensation under a former plan.
10.11    Payments in the Event of Forfeitures. Unless otherwise determined by
the Committee, in the event of a forfeiture of an Award with respect to which a
Participant paid cash consideration, the Participant shall be repaid the amount
of such cash consideration.
10.12    Considerations Under Section 409A of the Code.
(a)    Construction in Compliance with Code Section 409A. The Company intends
that none of the grant, exercise, settlement or amendment or termination of any
Award under the Plan will cause the Participant to be liable for payment of
interest or a tax penalty under Code Section 409A. The provisions of the Plan
and any Award Agreement shall be construed consistent with that intent.

26



--------------------------------------------------------------------------------



(b)    Six-Month Delay. Any distribution or settlement of 409A Compensation
triggered by the Termination of Service of a Specified Employee that would
otherwise be made prior to the Deferred Distribution Date (as defined below)
shall not occur earlier than the Deferred Distribution Date. The “Deferred
Distribution Date” is the day that is six (6) months and one (1) day after a
Participant’s Termination of Service (or the Specified Employee’s date of death,
if earlier).
10.13    Governing Law. The Plan and all agreements and forms hereunder shall be
construed in accordance with and governed by the laws of the State of Missouri
without giving effect to principles of conflicts of laws, and applicable
provisions of federal law.
10.14    Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Employee or
Participant the right to continue as an Eligible Employee or Participant or in
the employ or service of the Company or an Affiliate, (ii) interfering in any
way with the right of the Company or an Affiliate to terminate any Eligible
Employee’s or Participant’s employment or service at any time, (iii) giving an
Eligible Employee or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a shareholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award. Neither the Plan nor any action
taken hereunder shall be construed to alter the status of any Eligible Employee
or Participant as an employee at will. Except as expressly provided in the Plan
or an Award Agreement, neither the Plan nor any Award Agreement shall confer on
any person other than the Company and the Participant any rights or remedies
thereunder.
10.14    Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Employee or
Participant the right to continue as an Eligible Employee or Participant or in
the employ or service of the Company or an Affiliate, (ii) interfering in any
way with the right of the Company or an Affiliate to terminate any Eligible
Employee’s or Participant’s employment or service at any time, (iii) giving an
Eligible Employee or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a shareholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award. Neither the Plan nor any action
taken hereunder shall be construed to alter the status of any Eligible Employee
or Participant as an employee at will. Except as expressly provided in the Plan
or an Award Agreement, neither the Plan nor any Award Agreement shall confer on
any person other than the Company and the Participant any rights or remedies
thereunder.
10.15    Severability; Entire Agreement. If any of the provisions of this Plan
or any Award Agreement are finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of provision of a restrictive covenant applicable to an
Award pursuant to Section 10.01 (a “Restrictive Covenant”) is finally held to be
invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder; and
further provided that if any portion of a Restrictive Covenant is finally held
to be invalid, illegal or unenforceable notwithstanding such modification or
because such modification of the acceptable scope does not cure such invalidity,
illegality or unenforceability, such provision shall not be severable, the
entire Award shall be deemed invalid, illegal and unenforceable; the Company and
its Affiliates shall have no liability or obligation respecting such Award, and
the Participant shall forthwith restore to the Company any payment or settlement
previously made pursuant to that Award.

27



--------------------------------------------------------------------------------



The Plan and any Award Agreements contain the entire agreement of the parties
with respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.
10.16    Plan Term. Unless earlier terminated by action of the Board of
Directors, the Plan will remain in effect until such time as the Company has no
further rights or obligations under the Plan with respect to outstanding Awards
under the Plan.
10.17    Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definitions of
any term herein in the singular shall also include the plural.
10.18    General Creditor Status. With respect to any Award, each Participant
and Beneficiary shall be and remain an unsecured general creditor of the Company
with respect to any payments due and owing to such Participant or Beneficiary
hereunder. All payments to persons entitled to benefits hereunder shall be made
out of the general assets of the Company and shall be solely the obligation of
the Company. To the extent the Plan is a promise by the Company to pay benefits
in the future and it is the intention of the Company and Participants that the
Plan be “unfunded” for tax purposes (and for the purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended).

28



--------------------------------------------------------------------------------



Dated: April 24, 2014
KANSAS CITY LIFE INSURANCE COMPANY
By: /s/ Alan C. Mason, Jr
    

Title: Senior Vice President, General Counsel & Secretary
    





29

